 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT GF NEW YORK

 

vo ee eee ee eee
BDILENY RAMIRE?,
Plaintiff,
Index. No.:
VERIFIED COMPLAINT
-against- JURY TRIAL DEMANDED
ELECTRO USA CORP and JESSICA ROJAS,
Defendants.
-- waenee -- pace ceanene eeeeeeeneeeeeee XK

Plaintiff, DILENY RAMIREZ, by and through her attemeys at Herfherto A. Cabrera &
Associates, as and for their Complaint against Electra USA Corp (“Defendants”), respectfully

alleges as follows:

INTRODUCTION
1. This is a suit to recover unpaid overtime hours compensation from the Defendants,
pursuant to New York State Labor Law Sections 190 ef seg (*NYSLL”) and the Fair
Labor Standards Act ("FLSA"), 29 U.S.C. § 201 et seq.

2. This action seeks unpaid overtime wages, minimum wages, spread of hours
liquidated damages, notice violations, reasonable attorney's fees, costs, and pre and
post-judgment interest for Defendants’ willful failure to pay overtime, minimum

wages, inter alia, to Plaintiff Dileny Ramirez (hereinafter “Ramirez”).
3. Plaintiff, Ramirez, demands a jury trial on al! issues that may be tried by a jury.
PARTIES

4. Plaintiff, Ramirez, is a resident of Hudson County, New Jersey, and she

was an employee of Defendants’ as a salesperson at Electro USA Corp.

 
{hereinafter “Electro”) with the principle place of business located at

97-18 Roosevelt Avenue, Corona, New York 11368.

. Upon information and belief, Eiectro, is a domestic corporation doing
business within the State of New York, County of Queens, and has a
principle placc of business in Queens County in New York at 97-18

Roosevelt Avenue, Corona. New York 11368.

. Upon information and belief, Electro, also transacts business out of the

following storefront locations:

» 97-18 Roosevell Avenue, Corona, New York

* 37-83 103” Street, Corona, New York

* 89-05 Roosevelt Avenue, Jackson Heights, New York
e 80-02B Roosevelt Avenue, Jackson Heights, New York
# §5-03 Northern Boulevard, Jackson Heighis, New York
« 90-22B Roosevelt Avenue, Jackson Heights, New York

. Upon information and belief, Electro, is a domestic limited liability
company doing business within the State of New York, County of

Queens, and has a principal place of business in Queens, New York.

. Upon information and belief, Electro, is at present and has been at all
times relevant to the allegations in this Complaint been an enterprise
engaged in interstate commerce within the meaning of FLSA Section
203(b) in that it has and has had employees engaged in interstate
commerce or in production of goods for interstate commerce as well as
handle, sell, or otherwise work on goods or materials that have been
moved in or produced for interstate commerce by any person; and they

have each had annual gross volume sales of not less than $500,000.

 
9.

id.

li.

12.

13.

14.

Electro is an “employer” within the meaning of 29 U.S.C. Section
203(d} and NYSLL Section 190(3} that runs and profits from business
operations as 2 computer and/or celi phone repair shop based at 97-18
Roosevelt Avenuc, Corona, New York 11368, where Defendants
controlled the terms, conditions and pay practices relating to the
Plaintiff.

Plaintiff was an “employee” of Defendants within the meaning of 29

U.S.C. Section 203(e)(1) and NYSLL Section 190(2}.

Upon information and belief, Defendant Jessica Rojas, whose home
address is unknown, is an individual and a natural citizen of the United
Staies of America and dome business within the State of New York, in
the City of Queens, and has a principal place of business in Queens

County in the State of New York at:

« 97-18 Roosevelt Avenue, Corona, New York

* 37-83 103” Street, Corona, New York

e 89-05 Roosevelt Avenue, Jackson Heights, New York
e 80-02B Roosevelt Avenue, Jackson Heights, New York
* $5-03 Northern Boulevard, Jackson Heights, New York
» 90-228 Roosevelt Avenue, Jackson Heights, New York

Upon information and belief, Defendant Jessica Rojas is Electro’s Chief

Executive Officer.

Defendant Jessica Rojas controls the hours, the task assignments and the

overall work associated with Plaintiff's work at the store premises.

Defendant Jessica Rojas controls the terms and conditions of Plaintiff *s
employment and is thus an “employer” within the meaning of 29 U.8.C
Section 203(d) and NYSLL Section 190(3).

 
JURISBICTION AND VENUE
15. This court has subject matter jurisdiction over Plaintiff s Fair Labor Standards Act
("F.L.S.A."} claims pursuant to 28 USC, § 1331 and§ 1337 and supplemental
jurisdiction over Plaintiffs’ NYSLL claims pursuant to 28 U.5.C. § 1367.

té. This Court aiso has jurisdiction over Plaintiff's F.L.S.A4. claims pursuant to 29 U.S.C.
§ 201 et seq. and in particular, 29 LS.C. § 216(b).

17. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391
because this action concerns wages and hours violations that occurred within the
Judicial District and all parties reside in and/or conduct business within the

Judicial District.

FACTS
18. At all times relevant to this Complaint, Plainuif received payments from Defendants

and was economically dependent on Defendants in regards to making her living.
19. Defendants bad the power to hire and fire employees including Plaintiff.

20. Defendants supervised and controlled Plaintiff's work schedules and/or conditions of

employment,

21. Defendants, through their agents, determined the rate and method of payment of

Plaintiff's wages.

22. Plaintiff, Ramirez, worked for Defendants as a salesperson at the Defendants’ retail
store located at 97-18 Roosevelt Avenue, Corona, New York 11368, from on or about
October 31, 2017 until September 21, 2019.

23. Beginning on cr about October 31, 2017 through on or about January, 2019, Plaintiff

worked between six to seven days per week from 10pm io 9pm which shifts were for

 
24.

25,

26.

a7.

28.

29.

340.

31.

32.

eleven hours in a single day and which totaled approximately seventy-seven hours per

week,

Dunng the period beginning on or about October 31, 2017 through on or about
January, 2019 Plaintiff was paid $100 per day.

Beginning on or about January. 2019 through on or about March, 2019, Plaintilt
worked five days per week from 10pm te 9pm which shifts were for cleven hours in a

single day and winch totaled approximately fifty-five hours per week.

During the period begining on or about January, 2019 through on or about March of
2019, Plaintiff was paid $100 per day.

Beginning on or about March of 2019 through on or about September 21, 2019,
Plaintiff worked three days per week from 10pm to 9pm where shifis were for eleven

hours in a single day and which totaled approximately thirty-three hours per week.

During the period beginning on or about March, 2019 through on or about September
21, 2019 Plaintiff was paid $100 per day.

During the entire period of her employment, Plaintiff was never paid an overtime

premium for the hours she worked.

Plaintiff did not exercise any discretion over her tasks or over any significant aspects

of ibe manner the Defendants ran their business. Nor did Plaintiff have control over

the manner she could execute the tasks assigned to her.

Plaintiff never received time off or any vacation time for the entire period of her

employment.

Upon information and belief, Defendants kept, and/or allowed to be kept, imaccurate
records of the hours worked by Plaintiff.

 

 
33. Defendanis failed to adequately and accurately disclose and/or keep track of the
amount of haurs Plaintiff worked during the day, the total hours Piaintiff worked

during the week and‘or the total amount of overtime hours worked each week.

34. 1f Plaintiff's hours had been properly documented and calculated, then the Plaintiff's
total amount of hours worked would have tnggered payment calculated at premium
overtime rales well in excess of the amount of money actually paid to Plaintiff by the

Defendants.

35. Defendants’ policy and practice was to be deliberately and/or willfully indifferent to
the amount of regular wages and overtime wages that Plaintiff was entitled to under

the law.

36. Atall times, Defendants’ policy and practice in regards to paying wages to Plaintiff

had been willful in its viclation of the relevant federal and state labor laws.

FIRST CAUSE OF ACTION
Failure to Pay Overtime Wages (Federal)
37. Plaintiff re-alleges paragraphs 1-35 of this Complaint as if set forth fully herein.

38. Plaintiff was a non-exempt employee of the Defendants as understood by the

FLSA at a!l relevant times.

39. Atall relevant times, Plaintiff was not paid time and a half based on his regular
hourly rate of pay for any and all hours worked in excess of 40 hours per week in
violation of 29 U.S.C. § 207.

40, Plaintiff routinely worked hours m excess of 40 hours a week.

41. Said failure to pay was willful within the meaning of 29 U.S.C. § 260.

 
42.

Aq,

45,

46,

47.

48.

49,

Thus, pursuant to 29 LSC. § 216(b), Plaintiff is entitled to back pay for unpaid
overtime wages, in an amount to be determined at trial, liquidated damages,

reasonable attomeys' lees. and costs.

SECOND CAUSE OF ACTION

Fatlure to Pay Overtinie (State)

. Plaintiff re-aileges paragraphs 1-4] of this Complaint as if set forth fully

herein.

Plaintiff was employed by the Defendants within the meaning of the New
York State Labor Law §§ 2(7) and § 190€2).

Defendants failed to pay Plaintiff overtime wages at a rate at least one and a
half times their regular rate of pay for each hour worked in excess of forty

hours per week.
Plaintiff routinely worked hours in excess of 40 hours a week.

Defendants’ failure to pay overtime wages to Plaintiff violated New York Labor
Law which requires employers pay employees overtime for hours worked in
excess of 40 hours per week at the rate of one and a half times the employee's

regular hourly wage or the prevailing minimum wage (whichever is greater).

Said violations have been willful within the meaning of New York State Labor
Law § 198(1-a).

Thus, Plaintiff is entitled to recover from Defendants unpaid overtime wages in
an amount to be determined at trial, and an amount equal to those unpaid
overtime wages in the form of liquidated damages, as well as reasonable

attommeys’ fees, costs of this action and pre-judgment interest.

 

 
30).

SL.

32.

33.

54.

55.

56.

37.

38.

59.

THIRD CAUSE OF ACTION
Patiure fo Pay Minimum Wages (Federat}
Plaintiff re-alleges paragraphs 1-48 of this Complaint as if set forth fully herein.

Plaintiff was a non-cxempt employee of the Defendants’ as understood by the

FLSA at all relevant times.

At all relevant times, Plamtiff was paid below the controlling minimum wage

required by stale and federal law.

Said failure to pay was willful within the meaning of 29 ULS-C. § 260.

Thus, pursuant to 29 U.S.C. $ 216(b), Plaintiff is entitled to back pay for unpaid
minimum wages, in an amount to be determined at tial, liquidated damages,

reasonable attorneys fees, and casts.

FOURTH CAUSE OF ACTION
Failure io Pay Minimum Wages (State)
Plaintiff re-alleges paragraphs 1-53 of this Complaint as if set forth fully herein.

Plaintiff was a non-exempt employee of the Defendants’ as understood by the

NYSLL at all relevant times.

At all relevant times, Plaintiff was paid below the controlling minimum wage

required by New York State law.

Said failure ta pay was willful, deliberate and/or reckless without any good faith

basis.

Thus, pursuant to Section 663(]) of the New York Minimum Wage Act, Plaintiff

is entitled to back pay for unpaid minimum wages, in an amount to be determined

 
 

at trial, liquidated damages, reasonable attorneys’ fees, and costs.

FIFTH CAUSE OF ACTION
Failure to Provide Wage Notices & Wage Statements (State)

60. Plaintiff re-alleges parapraphs 1-58 of this Complaint as if set forth fully herein.

61]. Defendant failed te make, keep and preserve accurate records with respect to Plaintiff,
including hours worked each workday, and total hours worked each week, as required

by the NYLI. and ils supporting regulations.

62. Defendants at all times failed to provide Plaintiff with any and all wage notices and/or
wage slalements that Defendants were obligated to provide te Plaintiff pursuant ta

NYSLL, particularly the New York State Wage Theft Prevention Act.

63. The Defendants’ failure to provide Plaintiff with the aforementioned notices and

statements were willful and malicious and/or reckless and/or negligent.

64. Thus, Plaintuff is entitled to statutory damages and attorney's fees for such failures by
Defendants in an amount to be determined at trail, and such other relief as this Court

deems just and proper.

SIXTH CAUSE OF ACTION
Failure to Pay Spread of Hours (State)
64. Plaintiff re-alleges paragraphs 1-63 of this Complaint as if set forth fully herein.

65. Defendants have not paid Plaintiff her due additional hour of pay for shifts where
Plaintiff worked in excess of 10 hours as required by NYSLL while making less than

or at minimum wage.

66. Such failure to pay was willful within the meaning of NYSLL § 198(1-a).

67. Defendant's willful and intentional failure to pay the spread of hours viclates

9

 
 

the New York State Code of Rules and Repulations, Title 12, § 142-2.4,
which requires employers to pay an additional hour at mintmum wage when an

employee works in excess of 10 hours ina single day.

68. Plaintiff is entitled to compensatory damages for Defendants' Sailure to pay the
required spread of hours for each day they worked more than 10 hours, as well
as liquidated damages, reasonable attorney’s fees. costs and prejudgment

interest.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following rehef:
a. A declaration that the Defendants’ acts and practices complamed of hetein
are willful viclations with the meaning of 29 U,5.C. § 260 and NYSLI. §
198(1-a).
b. Directing Defendants to make Plaintiff whole for all unpaid overtime
wapes, minimum wages and spread of haurs pay due as a consequence of

Defendant's violation of FLSA and NYSLL,;

c. Lhrecting Defendants 10 pay Plaintiff an additional amount of liquidated
damages as provided for in 29 U.S.C. § 216(b} and NYSLL § 198{1-a).

d. Awarding Plaintiff the costs of this action tagether with reasonable
attorneys” fees, as provided in 29 U.S.C. § 216(b) and NYSLL § 198(1-a).

e. Awarding Plaintiff pre- and post-judgment interest as provided for in
NYSLL § 198(1-a), and;

f. Awarding Plaintiff statutory damages pursuant to NY State Labor Law

wage notificalion requirements, and;

i0

 
Case 1:19-cv-05798-EK-RML Document1 Filed 10/15/19 Page 11 of 12 PagelD #: 11

just and proper.

DEMAND FOR A JURY TRIAL

g. Awarding Plaintiff such other and further relief as this Court may deem
Plaintiff demands a trial by jury as to all issues in the above matter.

|

! Dated: Brooklyn, New York
October 9, 2019
|

| ee. EC. & ASSOCIATES

Heriberto A. Cabrera, Esq.
Atiorneys for Plaintiff
480 39" Street, 2™ Floor
Brooklyn, NY 11232
info@gonylaw.com

11

 
VERIFICATION

STATE OF NEW YORK)
55:
COUNTY OF KINGS}

I, DILENY RAMIREZ. the undersigned being duly swom, deposes and say: I am the
Plaintiff in the within action; I have read the foregoing VERIFIED COMPLAINT and that I
know the contents thereof; the same is truce to my knowledge, except as to the matters therein

slated to be alleged on information and belief, and as to those matters ] believe them to be true.

 

Sworn to before me this

io day of fat: 2019

“ff fa 6 A. CABRERA
a4 HERIBERT

Notary Public No. 920

1?

 
